internal_revenue_service number release date index number -------------------- -------------------------------- ---------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b07 plr-153185-05 date date p x date ----------------------- date -------------------------- legend legend taxpayer ------------------- ------------------------- -------------------------------------------------- date ------------------- --------------------------- ------------------------------------------------------date ---------------------- --------------------------- ----------------------------- ------------------------------------------------------ruling --------------------- --------------------------- y a b parent -------------------------------- a -- ruling ---------------------- ruling --------------------- date ----------------- state ------------- b --------- ------------------------- ------------------------------------ c -------- c facility ------------------------- facility ------------------------------ dear ---- requesting rulings under sec_29 of the internal_revenue_code facts this letter is in response to your letter on behalf of taxpayer dated october the facts as represented are as follows x received ruling on date ruling on date and ruling on date prior rulings which ruled on the issues addressed by this letter taxpayer seeks a confirmation of those rulings in light of its purchase of a limited_partnership_interest in p from y taxpayer is a state limited_liability_company classified as a partnership for federal_income_tax purposes all of the interests of which are owned by a and b a and plr-153185-05 b are wholly owned subsidiaries of and included in the consolidated federal_income_tax return of parent which is a publicly traded corporation facility was owned by c which in turn was wholly owned by x until date when x contributed its entire_interest in c to p because c is an entity disregarded for federal_income_tax purposes p is treated as the owner of facility for federal_income_tax purposes facility is owned by p p is a state limited_partnership x indirectly through entities wholly owned by x owns a general_partner interest and b limited_partner interest in p y owned the remaining c limited_partnership_interest in p on date y sold c interest in p to taxpayer following the closing of the sale taxpayer has supplied a detailed description of the process employed at the x owned a general_partner interest and b limited_partner interest and taxpayer owned c limited_partnership_interest in p in exchange for the membership interest in p taxpayer paid to y an amount of cash at closing and taxpayer is obligated to make certain fixed and variable payments to y taxpayer provided projections based on expected operations that the net present_value of the upfront and fixed payments is expected to be greater than the net present_value of the estimated variable payments made to y facility as described the facility and the process implemented in the facility including the chemical reagent meet the requirements of revproc_2001_34 2001_22_irb_1293 a recognized expert in combustion coal and chemical analysis has performed numerous tests on the coal used at the facility and the synthetic_fuel produced at the facility and has submitted reports in which the expert concludes that significant chemical changes take place with the application of the process to the coal including the alternative chemical reagents p with use of the process expects to maintain a level of chemical change in the production of synthetic_fuel that is determined through similar analysis by experts to be a significant chemical change the prior rulings that you wish to be reconfirmed in this private_letter_ruling are as follows with p being substituted for y the remaining facts are the same as stated in the prior rulings issued to x the synthetic_fuel produced at the facilities using the described process and the specified reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 production from the facilities will be attributable solely to p within the meaning of sec_29 and p shall be entitled to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person with the taxpayer’s interest in p when the credit arises for the sec_29 credit the taxpayer’s interest in p is determined based on a valid allocation of the receipts from the sec_29 credit attributable to p may be allocated to taxpayer in accordance plr-153185-05 the sale of the sec_29 qualified_fuel if the facilities were placed_in_service within the meaning of sec_29 prior to date relocation of one or both of the facilities after date or replacement of a part of a facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided that the fair_market_value of the original property is more than percent of that facility's total fair_market_value at the time of the relocation or replacement the only factual change that has occurred since the issuance of the prior rulings is the sale of a membership interest in p to taxpayer as described in the ruling_request the above rulings are not affected by the sale of a membership interest in p to taxpayer as described in the ruling_request consistent with its private_letter_ruling practice that began in the mid 1990's the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long-standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to p consistent with announcement and the service's long-standing ruling practice accordingly based on the expert test results submitted by p and its members we conclude that the synthetic_fuel produced at the facility using the described process and specified chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because p owns the facility and operates and maintains the facility plr-153185-05 through its agent we conclude that p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the credit will be allowed to p and the credit may be passed through to and allocated to taxpayer under the principles of sec_702 in accordance with the plr-153185-05 taxpayer’s interest in p as of the time the credit arises for purposes of the sec_29 credit the taxpayer’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel conclusions accordingly based on the representations of taxpayer and taxpayer's authorized representatives we reissue the prior rulings the synthetic_fuel produced at the facilities using the described process and the specified reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 production from the facilities will be attributable solely to p within the the sec_29 credit attributable to p may be allocated to taxpayer in accordance meaning of sec_29 and p shall be entitled to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person with the taxpayer’s interest in p when the credit arises for the sec_29 credit the taxpayer’s interest in p is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel if the facilities were placed_in_service within the meaning of sec_29 prior to date relocation of one or both of the facilities after date or replacement of a part of a facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided that the fair_market_value of the original property is more than percent of that facility's total fair_market_value at the time of the relocation or replacement the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that the taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been plr-153185-05 adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2005_1 i r b however when the criteria in dollar_figure of revproc_2005_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely s joseph h makurath senior technician reviewer branch passthroughs special industries cc
